Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed July 8, 2021 is acknowledged.  Claims 1-16 are cancelled and claims 17-29 are newly added.  Claims 17-29 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment the examiner modifies the grounds of rejection set forth in the office action filed June 1, 2021.
Claim Objections
Claim 28 is objected to because of the following informalities:  the preamble of claim 28 recites “A method or producing” where it appears it should say “A method of producing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 28
Claim 28 recites the limitation "after the moistening" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the examiner is interpreting the claim to omit language drawn to “after the moistening”.  Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-19 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponce, US 3827566 (Ponce) in view of Veit et al., DE 102015005562 (Veit, of record).  For the purposes of examination the examiner is relying on the national stage entry of DE 102015005562, hereinafter referred to and by as US 2017/0050134 (Veit).
Regarding claim 17, Ponce discloses a filter element (abstract, figs. 1-5) comprising:
First and second end caps (REF 24, 26);
A cellulose filter medium (REF 16, see “cotton”, C1/L8-11, C5/L21-23) being formed as a one piece hollow body (fig. 4), being pleated with individual filter folds and extending between the first and second end caps (figs. 1, 4), the cellulose filter medium having a uniform thickness, the filter folds having equal heights and equal bend radii in valleys and peaks of the filter folds (figs. 4-5), two adjacent mutually facing longitudinal edges of the cellulose filter medium being merged into one another (i.e. forming circular filtration media joined at an edge), the filter folds delimiting fluid spaces tapering toward the bend radii; and
A particle filter medium (REF 14) extending between the first and second end caps as a hollow body and being with filter folds having a greater packing density and having greater fold heights than the filter folds of the cellulose filter medium, the particle filter medium being coupled to the cellulose filter medium (via REF 18, 24, 26).
Ponce does not explicitly disclose that the cellulose filter has a uniform thickness of more than 2mm.  However, Veit discloses pleated filtration media (abstract, fig. 1) comprising cellulose materials and having a uniform thickness of greater than 2mm (¶ 0020, 0036).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the element of Ponce to have a cellulose filter medium thickness of greater than 2mm as described in Veit since it has been shown that thicknesses of greater than 2mm provide effective rigidity and filtration properties for cellulosic filtration media.
Regarding claim 18, while Ponce (in view of Veit) is silent with respect to the type of engagement forming the hollow filtration media, it can be envisaged that a form of weld or bond is formed to provide the hollow filtration media, since Ponce explicitly discloses forming seals and preventing short-circuiting of the filter element (abstract).
Regarding claim 19, Ponce (in view of Veit) discloses a cellulose filter medium implicitly capable of separating water from hydraulic fluids since the cellulose material itself retains this property and Ponce explicitly discloses forming the filter medium from cellulose.
Regarding claim 21, Ponce (in view of Veit) discloses a cellulose filter medium (REF 16) enveloped by the particle filter medium (REF 14, fig. 4).
Regarding claim 22, Ponce (in view of Veit) discloses a fluid permeable first support tube (REF 18) extending between and outside surface of the cellulose filter medium and an inside surface of the particle filter medium (figs. 1, 4) and a fluid permeable second support tube (REF 20) extends on an inside surface of the cellulose filter medium (figs. 1, 4).
Regarding claim 23, Ponce (in view of Veit) discloses a filter element where the particle filter medium (REF 14) envelopes a downstream side of the cellulose filter medium (REF 16, fig. 4).
Regarding claim 24, Ponce (in view of Veit) discloses a filter device (abstract, figs. 1-5) comprising:
A filter housing having a receiving chamber and fluid connection points therein (C2/L64-C3/L4);
A receiving rod (REF 20) traversing most of the receiving chamber; and
A filter element as relied upon in the rejection of claim 1 set forth above, the filter element being secured on the receiving rod by a securer (REF 18).
Regarding claim 25, Ponce (in view of Veit) discloses a filter device wherein each of the first and second end caps are mounted on the receiving rod via spacer with a seal (REF 54, 80) on the securer and on an intermediate bottom (via REF 74, 76) of the filter housing.
Regarding claim 26, Veit further discloses a filter device (abstract, fig. 1) comprising a housing having multiple fluid connection points suitable for oil/water 
Regarding claim 27, Veit further discloses a filter device comprising a filter housing having a removable housing lid (REF 16) which seals said filter housing (via REF 17).
Regarding claim 28, while Ponce (in view of Veit) does not explicitly disclose a method of forming the filter element, it is evident that each step provided in claim 28 is performed, from formation of each hollow pleated filtration cylinder (including bonding/pleating steps), to the sealing of the filter material to the end caps based on the structure provided in Ponce (in view of Veit) and relied upon in the rejections set forth above.  
Claims 20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponce in view of Veit as seen in the rejections set forth above and in further view of Miller et al., US 5552048 (Miller, of record).
Regarding claims 20 and 29, Ponce (in view of Veit) does not disclose that the cellulose filter is formed by application of non-woven or woven fabrics applied to both sides prior to pleating.  However, Miller discloses a method for producing a filter 
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the formation of the cellulose filter pad as described in Miller in order to provide greater mechanical strength and toughness to the filter media (C2/L14-17).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot in view of the cancellation of claims 1-16 and the new grounds of rejection set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner




/DIRK R BASS/Primary Examiner, Art Unit 1779